Citation Nr: 1037994	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation greater than 70 percent for 
post-traumatic stress disorder (PTSD) from June 16, 2005 to March 
4, 2007. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from December 1969 to December 
1971. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO); 
which granted service connection for PTSD, and assigned a 30 
percent evaluation, effective June 16, 2005.  That initial 
evaluation was increased to 50 percent by a July 2006 statement 
of the case, and to 70 percent by a June 2007 rating decision.  A 
February 2008 rating decision granted an increased, 100 percent, 
rating, effective March 5, 2007.  The Veteran continues to appeal 
for the assignment of a rating greater than 70 percent for the 
period June 16, 2005 to March 4, 2007.

In June 2008, to support his claim, the Veteran testified at a 
travel board hearing at the RO before the undersigned Veterans 
Law Judge. At that hearing, he submitted additional evidence, and 
requested RO consideration of that evidence. An August 2008 Board 
decision remanded the claim for consideration of the evidence. 

The RO continued its denial and the Board issued a decision in 
March 2009 that denied an increased evaluation greater than 70 
percent for the service-connected PTSD for the period June 16, 
2005 to March 4, 2007. 

In an Order dated in February 2010, the Court granted a Joint 
Motion for Remand filed with the Court and vacated the March 2009 
Board decision.  The Court returned the issue to the Board for 
compliance with the instructions in the Joint Motion to vacate 
the previous decision.

The issue of service connection for alcohol addiction 
secondary to PTSD has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a letter dated November 2004, and received by VA in June 2005 
the Veteran's personal psychologist, Dr. T.L. reported that he 
had treated the Veteran from April 1985 through 1988 and again 
starting in April 2005.  The only other record from Dr. T.L is a 
June 2007 letter which stated that the Veteran continued 
treatment with him.  Any additional treatment records from Dr. 
T.L. from 2005 to 2007 would be probative in determining the 
Veteran's psychiatric condition during the time frame on appeal, 
therefore an attempt to obtain any such records must be made. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims file 
the Veteran's authorization and consent form 
to release information for Dr. T.L. 

2.  Obtain and associate with the claims file 
treatment records, if any, from Dr. T.L. for 
the period 2005 through 2007.  Document any 
and all negative responses. 

3. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim.  If the decision is adverse to the 
Veteran, provide him and his representative 
with a supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


